EXHIBIT 10.13

 

Those Persons Listed at Schedule One

 

 

 

Liquitek Enterprises, Inc





 

Agreement Amending Agreement for the

Acquisition of Certain Ordinary Shares and Rights

of Distech Limited by Liquitek Enterprises



 

KPMG Legal

Solicitors

Auckland & Wellington

 

 

 

--------------------------------------------------------------------------------


 

Agreement                                             dated                    
2001

 

 

Parties

1              Those Persons Listed at Schedule One both jointly and severally
(“the Stockholders”)

 

2              Liquitek Enterprises, Inc a Nevada Corporation (“Liquitek”)

 

 

Background

 

A             The parties are all parties to the Principal Agreement.

 

B                                        The Principal Agreement contains
certain rights of recission by the Stockholders in the case of a failure by
Liquitek to satisfy certain funding requirements.

 

C                                        The parties have agreed that such
recission rights will be further amended to allow Liquitek an extended
opportunity to raise the required funds for the ongoing support of Distech.

 

D                                       The parties have agreed to enter into
this Agreement to amend the necessary provisions of the Principal Agreement to
reflect these changes.

 

Agreement

 

Interpretation


DEFINITIONS:  IN THIS AGREEMENT UNLESS THE CONTEXT OTHERWISE REQUIRES:

“Agreement” means this amending agreement including the background provisions
and schedule;

 

“Distech” means Distech Limited;

 

“Insolvency Event” means, in respect of Liquitek:

 


IF AN APPLICATION OR ORDER IS MADE, OR A RESOLUTION IS PASSED OR PROPOSED TO BE
PASSED FOR THE LIQUIDATION OF THE COMPANY OR ITS REMOVAL FROM THE REGISTER, OR
THE COMPANY CEASES TO CARRY ON BUSINESS;


IF A RECEIVER, MANAGER, STATUTORY MANAGER, TRUSTEE, ADMINISTRATOR, INSPECTOR, OR
SIMILAR OFFICIAL IS APPOINTED IN RESPECT OF THE COMPANY OR ANY OF ITS ASSETS
WHETHER BY A COURT, BY THE COMPANY, BY ITS CREDITORS OR OTHERWISE;


IF AN ASSIGNMENT, ARRANGEMENT OR COMPOSITION FOR THE BENEFIT OF OR WITH
CREDITORS IS PROPOSED OR MADE, OR A MORATORIUM OR ADMINISTRATION IS PROPOSED,
ORDERED OR ARRANGED;

 

2

--------------------------------------------------------------------------------


 


IF ANY HOLDER OF A SECURED INTEREST IN ANY ASSET OF THE COMPANY ENTERS INTO OR
TAKES POSSESSION OF SUCH ASSET OR TAKES ANY OTHER STEP TO REALISE OR ENFORCE
SUCH SECURED INTEREST; OR


IF THE COMPANY IS PLACED INTO CHAPTER 7 OR AN APPLICATION IS MADE TO PLACE THE
COMPANY INTO CHAPTER 7 OR ANY OTHER SIMILAR CIRCUMSTANCE;

“Principal Agreement” means the Agreement for the Acquisition of Certain
Ordinary Shares and Rights of Distech Limited by Liquitek Enterprises, Inc,
dated 30 November 2000 and between Liquitek and the Stockholders; and

 

“Secured Interest” includes any mortgage, charge, assignment with equity of
redemption, encumbrance, lien, pledge, trust, sale and leaseback or buyback
arrangement, hire purchase, financial lease, retention of title, and any other
arrangement by which a creditor obtains security over an asset or contingent
asset of a company, and includes any such interest imposed on or suffered by a
company by court order or otherwise by law.

 


DEFINITIONS IN THE PRINCIPAL AGREEMENT:  IN THIS AGREEMENT, ANY TERM NOT DEFINED
IN THIS AGREEMENT BUT WHICH IS DEFINED IN THE PRINCIPAL AGREEMENT WILL, UNLESS
THE CONTEXT OTHERWISE REQUIRES, HAVE THE MEANING GIVEN TO THAT TERM IN THE
PRINCIPAL AGREEMENT.


 


PRINCIPAL AGREEMENT AMENDED


AMENDMENTS:  WITH EFFECT FROM THE DATE OF THIS AGREEMENT CLAUSE 1.4.2 OF THE
PRINCIPAL AGREEMENT WILL BE AMENDED AS FOLLOWS:


THE STOCKHOLDERS WILL HAVE THE RIGHT TO RESCIND THE PRINCIPAL AGREEMENT BY
GIVING WRITTEN NOTICE TO LIQUITEK AT ANY TIME UP TO [31 OCTOBER 2001] AND
OTHERWISE IN ACCORDANCE WITH THE PROCEDURE SET OUT IN CLAUSE 1.4.2 IF:

LIQUITEK FAILS BY SEPTEMBER 30, 2001 TO RAISE THE TOTAL SUM OF US$5,000,000 AS
REQUIRED BY CLAUSE 1.4.2 OF THE PRINCIPAL AGREEMENT; OR

BEFORE SEPTEMBER 30, 2001 LIQUITEK NOTIFIES THE STOCKHOLDERS THAT IT IS CEASING
ITS ATTEMPTS TO RAISE THE TOTAL SUM OF US$5,000,000 REQUIRED BY CLAUSE 1.4.2 OF
THE PRINCIPAL AGREEMENT; OR

AN INSOLVENCY EVENT OCCURS PRIOR TO OR ON SEPTEMBER 30, 2001.


SHOULD SUCH RECISSION RIGHTS BE EXERCISED BY THE STOCKHOLDERS, THEN IN RESPECT
OF ANY AMOUNTS ADVANCED BY LIQUITEK TO DISTECH FROM THE DATE OF THE LOI THROUGH
TO SEPTEMBER 30, 2001:

IF NO INSOLVENCY EVENT HAS OCCURRED PRIOR TO SEPTEMBER 30, 2001, THEN DISTECH
WILL REMAIN LIABLE TO REPAY TO LIQUITEK THE AMOUNT SO ADVANCED BEING, AT THE
TIME OF THIS AGREEMENT US$1,500,000, IN ACCORDANCE WITH THE PROVISIONS OF CLAUSE
1.4.2 OF THE PRINCIPAL AGREEMENT; AND

IF AN INSOLVENCY EVENT HAS OCCURRED PRIOR TO SEPTEMBER 30, 2001, THEN DISTECH
WILL BE IMMEDIATELY RELEASED FROM ITS OBLIGATIONS TO REPAY

 

3

--------------------------------------------------------------------------------


 

ANY SUCH SUMS ADVANCED BY LIQUITEK TO DISTECH, AND LIQUITEK WILL HAVE NO FURTHER
RIGHTS TO CLAIM SUCH SUMS FROM DISTECH, THE STOCKHOLDERS OR ANY OTHER PERSON
WHATSOEVER.


APPLICATION TO REMAINING STOCKHOLDERS:  THE PARTIES AGREE THAT, IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE 3.2 OF THE PRINCIPAL AGREEMENT, THE REMAINING
STOCKHOLDERS ARE ALSO PROVIDED WITH THE ABOVE MENTIONED RECISSION RIGHTS, AND
THAT THE RIGHTS OF RECISSION PROVIDED TO THE REMAINING STOCKHOLDERS ARE
HEREAFTER AMENDED FOR THE BENEFIT OF SUCH REMAINING STOCKHOLDERS IN ACCORDANCE
WITH CLAUSE 2.1 ABOVE.


NO OTHER CHANGES:  SUBJECT TO CLAUSE 2.1, IN ALL OTHER RESPECT THE PRINCIPAL
AGREEMENT WILL REMAIN UNCHANGED AND CONTINUE TO BIND AND BE ENFORCEABLE AGAINST
THE STOCKHOLDERS AND LIQUITEK.

 

Execution

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Detroit Investments

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Milcon Developments

 

 

 

 

 

(NZ) Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Harvey Nominees

 

 

 

 

 

Limited by:

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Kauri Stock

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Dairy Improvements

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of de la Cour Investments

 

 

 

 

 

Limited by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

 

Signed on behalf of Liquitek Enterprises, Inc

 

 

 

 

 

by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:[

]

 

 

 

 

Director

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

Schedule 1
The Stockholders

 

7

--------------------------------------------------------------------------------


 

The Stockholders are:

 


DETROIT INVESTMENTS LIMITED, A COMPANY INCORPORATE AT AUCKLAND;


MILCON DEVELOPMENTS (NZ) LIMITED, A COMPANY INCORPORATE AT AUCKLAND;


HARVEY NOMINEES LIMITED, A COMPANY INCORPORATED AT AUCKLAND;


KAURI STOCK LIMITED, A COMPANY INCORPORATED AT AUCKLAND;


DAIRY IMPROVEMENTS LIMITED, A COMPANY INCORPORATED AT AUCKLAND; AND DE LA COUR
INVESTMENTS LIMITED, A COMPANY INCORPORATED AT HAMILTON.

 

 

8

--------------------------------------------------------------------------------